Citation Nr: 1122524	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was brought before the Board in March 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining the Veteran's personnel and Social Security Administration (SSA) records, sending him updated notice of how to substantiate his claims, having the Joint Services Records Research Center (JSRRC) verify any claimed stressors, and scheduling a VA examination.  The Veteran's personnel records were received in May 2009 and his SSA records were received in February 2010.  The Veteran was sent updated notice on how to substantiate his claims in April 2009.  An October 2009 formal finding indicated the AOJ had insufficient information required to verify stressors and to send to the JSRRC because the Veteran had failed to provide any additional information.  Finally, the Veteran was afforded a VA examination in December 2010 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the claim of entitlement to service connection for a psychiatric disorder, claimed as depression, was remanded in March 2009.  However, the Veteran was granted service connection for this claim in January 2011 and as such, it is no longer before the Board.





FINDING OF FACT

The Veteran's PTSD is not shown to be due to any incident of his military service.


CONCLUSION OF LAW

The criteria for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2004 and April 2009.  The May 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2009 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2004 rating decision, the Board finds that providing him with adequate notice in the April 2009 letter followed by a readjudication of the claim in the January 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in December 2010 for his PTSD claim.  This opinion was rendered by a medical professional following an interview of the appellant and review of the claims file.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his PTSD is due to the time he spent in Vietnam while in-service.  For the reasons discussed below, the Board finds service connection is not warranted.

The Veteran was given an examination at entrance to, and separation from, service in July 1966 and April 1969, respectively.  At his entrance examination the examiner found no psychiatric defects with the Veteran and declared him qualified for enlistment.  The Veteran's service treatment records indicate in January 1969 he was seen with complaints of insomnia and anxiety with sleep disturbances.  The Veteran was prescribed medication and there are no further follow-up treatment records.  At the Veteran's separation examination in April 1969 again the examiner noted no psychiatric defects.  On his self reported Report of Medical History the Veteran also did not indicate that he was suffering from sleep disturbance, nervous trouble, depression or any other PTSD symptoms.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with PTSD.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to PTSD comes from a May 2004 private treatment record, 35 years after separation from service.  The length of time between separation from service and a diagnosis of PTSD 35 years later weighs against a showing of continuity of symptomatology.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has reviewed VA and private treatment records which indicate the Veteran has consistently been treated for depression since 2001.  

The VA treatment records indicated that the Veteran was hospitalized from July 24, 2001 to September 28, 2001.  Consistently throughout these records the Veteran was diagnosed with depression.  See e.g., July 24, 2001 and August 8, 2001 records diagnosing Veteran with depression.  Throughout this period the Veteran was reported as feeling depressed and was tearful in interactions with hospital staff.  See e.g., August 2 and August 28, 2001 VA treatment records.  At the Veteran's discharge on September 28, 2001 the Veteran's diagnosis was major depressive disorder which was recurrent and severe.  There was no diagnosis or mention of PTSD the entire time the Veteran was hospitalized from July to September, 2001. 

The Veteran was hospitalized again for depression from November 2001 to November 16, 2001.  Private treatment records from December 2001, including those from Dr. R. indicate the Veteran was still being treated for depression.  A January 2002 letter from Dr. R. to the State of Tennessee disability examiner reported that he had seen the Veteran on 5 different occasions beginning in November 2001.  He reported the Veteran had previously been hospitalized for depression and his current diagnosis was major depression, recurrent and severe.  
The Veteran's private treatment records also reveal that he was treated for depression on a regular basis.  A March 2003 private treatment record indicated the Veteran's mood remained good and he did not seem to have relapsed into full blown major depression again.  A January 2004 private treatment record diagnosed the Veteran with dysthymic disorder, superimposed major depression.  

A May 2004 private treatment record by Dr. R. reported he believed the Veteran met the criteria for PTSD.  He indicated the Veteran had spoken to him in passing about his Vietnam experiences and became very tearful when talking about it.  The only specifics the Veteran mentioned were being part of an ambush and seeing a fellow soldier, whose name he could not recall, being blown apart by a mortar shell.  It was noted the Veteran became substantially more composed when talking about subjects other than war or Vietnam.  Dr. R. indicated he was going to speak with the VA about the Veteran's PTSD claim.  

An August 2004 private treatment record noted the Veteran had a history of depression and anxiety and was treated with prescription medication.  In August 2004 Dr. R. also sent a statement to the VA indicating that he had been treating the Veteran since November 2001 for depression.  He reported the Veteran could not discuss his Vietnam War experiences without becoming extremely tearful and unable to continue talking.  Dr. R. reported that he believed the Veteran could relapse into a profound stage of depression if he had to further discuss his Vietnam experiences and this could be potentially life threatening.  He stated the Veteran suffered from major depressive disorder and PTSD.

An October 2004 VA treatment record indicated the Veteran had recurrent depressive disorder, with no diagnosis of PTSD.  A November 2004 record from Dr. R. reported the Veteran's depression was in substantial remission, but he remained on his medication regimen.  A VA treatment record from March 2006 diagnosed the Veteran with depression.  There is no further reference, from Dr. R. or any other treatment provider that after August 2004 the Veteran was suffering from PTSD.

In the Veteran's August 2005 VA Form 9 he indicated that he believed the statement by Dr. R. had been ignored by the VA.  He reiterated that Dr. R. did not want to discuss the Veteran's Vietnam experiences for fear of making his depression worse.  He also stated that the VA had not given him a medical examination for his PTSD.

As noted above, the Veteran was afforded a VA examination in December 2010 for his depression and PTSD claims.  The Veteran declined to take part in the PTSD assessment portion of the examination so the examiner only assessed the Veteran for his depression claim.  The Veteran attended the examination with his ex-brother-in-law who helped to fill in details as it was noted the Veteran was not a good historian.  

The examiner noted the Veteran was treated for insomnia in January 1969 and for anxiety with sleep difficulty also in January 1969 while in-service.  The examiner concluded that the stress of being in Vietnam reasonably contributed to the Veteran's anxiety and insomnia.  The examiner noted that the Veteran had been treated for depression since 2001 and had been hospitalized twice for it in July and November 2001.  The examiner performed a thorough examination and interview of the Veteran.  The examiner's ultimate conclusion was that the Veteran's depression was more likely than not the result of early family and environmental influences and military service.  

With regard to Dr. R.'s August 2004 statement, the examiner noted that the Veteran had never otherwise been diagnosed with PTSD throughout his 10 year history of psychiatric treatment, including treatment from the VA Medical Centers.  He further reported since the Veteran did not participate in the PTSD assessment, there was insufficient information to diagnose him with PTSD in addition to depression.  Ultimately the Veteran was diagnosed with depression and dementia.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this situation, the Board notes that the Veteran has a diagnosis of PTSD from Dr. R. in August 2004 who indicated that from what little information he had about the Veteran's experiences in Vietnam, he believed the Veteran was suffering from PTSD.  Although Dr. R. continued to treat the Veteran, there are no further records which diagnose, or discuss his diagnosis of, PTSD.  Although a PTSD assessment was refused by the Veteran at his December 2010 VA examination, he was still given a psychiatric examination for his depression claim.  As noted by the December 2010 VA examiner, the Veteran has been treated for 10 years for his depression and no other examiner or physician has diagnosed him with PTSD, nor was it ever referenced in any treatment record.  The December 2010 VA examiner also noted there was insufficient information to provide a diagnosis of PTSD along with the Veteran's diagnosis of depression.  The Board also notes the Veteran was given multiple opportunities to provide any stressor information he had and he failed to supply that information.  See e.g., November 1996 request, February 2002 request, May 2004 request, and April 2009 request.  As such, the Board gives more weight to the VA examiner's report which concludes the information is insufficient to diagnose the Veteran with PTSD.

The Board also notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  However, as noted above, the Veteran has provided no stressor information after multiple requests.  Furthermore, there is no VA or VA-contracted psychiatrist or psychologist who has confirmed that a claimed stressor is adequate to support a diagnosis of PTSD.  To the contrary, when the Veteran was provided with an opportunity to be assessed for PTSD at his December 2010 VA examination, he declined the assessment.  As such, the amended PTSD regulations are not applicable.  

In sum, the Board finds that there is no evidence of PTSD during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's PTSD and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of probative evidence diagnosing the Veteran with PTSD, the failure to provide any stressor information, and the length of time between the Veteran's separation from active service and first treatment for PTSD weigh against the Veteran's claim. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record diagnosing the Veteran with PTSD, as well as evidence showing treatment for only depression for many years after separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for PTSD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


